DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method and device comprising: at a computer system comprising one or more processors and a memory, using the computer system to perform a method comprising: A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made; B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i) a respective insulin medicament administration event including an amount of insulin medicament administrated into the subject using a respective insulin delivery device of one or more insulin delivery devices used by the subject, (ii) a corresponding insulin medicament administration event timestamp for the respective insulin medicament administration event, and (iii) a respective type of insulin medicament administered into the subject being a bolus insulin medicament; C) using the first dataset and the second dataset to calculate a first glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course; D) using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i) a corresponding basal rate titration schedule matching a corresponding basal insulin medicament titration schedule for a second time course for the subject, wherein the second time course occurs subsequent to the first time course, (ii) a corresponding fasting blood glucose profile model over the second time course for the subject based on the corresponding basal insulin medicament titration schedule, wherein the corresponding fasting blood glucose profile model predicts the fasting blood glucose level of the subject based upon an amount of insulin medicament to be administered into the subject during the second time course; and E) communicating the corresponding basal insulin medicament 
                
                    I
                    S
                    F
                    =
                    
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            n
                                            !
                                        
                                        
                                            
                                                
                                                    n
                                                    -
                                                    2
                                                
                                            
                                            !
                                        
                                    
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                n
                                ,
                                i
                                ≠
                                j
                            
                            
                                
                                    
                                        n
                                        !
                                    
                                    
                                        
                                            
                                                n
                                                -
                                                2
                                            
                                        
                                        !
                                    
                                
                            
                        
                        
                            
                                
                                    Δ
                                    F
                                    
                                        
                                            G
                                        
                                        
                                            ⅈ
                                            ,
                                            j
                                        
                                    
                                
                                
                                    Δ
                                    
                                        
                                            U
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                    
                
            
wherein, i is a first index into the plurality of epochs, j is a second index into the plurality of epochs,                 
                    
                        
                            A
                        
                        ¨
                    
                    F
                    
                        
                            G
                        
                        
                            ⅈ
                            ,
                            j
                        
                    
                
             is the difference in average fasting glucose level of the subject between epoch i and epoch j, and                 
                    
                        
                            A
                        
                        ¨
                    
                    
                        
                            U
                        
                        
                            i
                            ,
                            j
                        
                    
                
             is the difference in daily insulin dose size of the subject between epoch i and epoch j as determined by the standing insulin regimen or the second dataset; F) delivering the basil insulin medicament to the subject using the insulin delivery device, as recited in independent claims 1 and 13, in combination with the other recited features of the claims.


    PNG
    media_image1.png
    99
    261
    media_image1.png
    Greyscale
The closest prior art found during extensive searching was Stahl (US 2018/0296142 A1), which discloses: 

Stahl however fails to teach or suggest a method and device comprising: at a computer system comprising one or more processors and a memory, using the computer system to perform a method comprising: A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made; B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i) a respective insulin medicament administration event including an amount of insulin medicament administrated into the subject using a respective insulin delivery device of one or more insulin delivery devices used by the subject, (ii) a corresponding insulin medicament administration event timestamp for the respective insulin medicament administration event, and (iii) a respective type of insulin medicament administered into the subject being a bolus insulin medicament; C) using the first dataset and the second dataset to calculate a first glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course; D) using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i) a corresponding basal rate titration schedule matching a corresponding basal insulin medicament titration schedule for a second time course for the subject, wherein the second time course occurs subsequent to the first time course, (ii) a corresponding fasting blood glucose profile model over the second time course for the subject based on the corresponding basal insulin medicament titration schedule, wherein the corresponding fasting blood glucose profile model predicts the fasting blood glucose level of the subject based upon an amount of insulin medicament to be administered into the subject during the second time course; and E) communicating the corresponding basal insulin medicament titration schedule, to (i) the subject, (ii) an insulin delivery device in the one or more insulin delivery devices charged for delivering the basal rate of insulin medicament to the subject in accordance with the corresponding basal rate titration schedule, (iii) a health care practitioner associated with the subject, (iv) a user of the device and/or (v) a relative of the subject, wherein the standing insulin 
                
                    I
                    S
                    F
                    =
                    
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            n
                                            !
                                        
                                        
                                            
                                                
                                                    n
                                                    -
                                                    2
                                                
                                            
                                            !
                                        
                                    
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                n
                                ,
                                i
                                ≠
                                j
                            
                            
                                
                                    
                                        n
                                        !
                                    
                                    
                                        
                                            
                                                n
                                                -
                                                2
                                            
                                        
                                        !
                                    
                                
                            
                        
                        
                            
                                
                                    Δ
                                    F
                                    
                                        
                                            G
                                        
                                        
                                            ⅈ
                                            ,
                                            j
                                        
                                    
                                
                                
                                    Δ
                                    
                                        
                                            U
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                    
                
            
wherein, i is a first index into the plurality of epochs, j is a second index into the plurality of epochs,                         
                            Δ
                            F
                            
                                
                                    G
                                
                                
                                    ⅈ
                                    ,
                                    j
                                
                            
                        
                     is the difference in average fasting glucose level of the subject between epoch i and epoch j, and                         
                            Δ
                            
                                
                                    U
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                     is the difference in daily insulin dose size of the subject between epoch i and epoch j as determined by the standing insulin regimen or the second dataset; F) delivering the basil insulin medicament to the subject using the insulin delivery device.  Moreover, the missing claimed elements from Stahl are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Stahl disclosure because it not obvious for Stahl to calculate insulin sensitivity factor (ISF) by:
                
                    I
                    S
                    F
                    =
                    
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            n
                                            !
                                        
                                        
                                            
                                                
                                                    n
                                                    -
                                                    2
                                                
                                            
                                            !
                                        
                                    
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                n
                                ,
                                i
                                ≠
                                j
                            
                            
                                
                                    
                                        n
                                        !
                                    
                                    
                                        
                                            
                                                n
                                                -
                                                2
                                            
                                        
                                        !
                                    
                                
                            
                        
                        
                            
                                
                                    Δ
                                    F
                                    
                                        
                                            G
                                        
                                        
                                            ⅈ
                                            ,
                                            j
                                        
                                    
                                
                                
                                    Δ
                                    
                                        
                                            U
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                    
                
            
wherein, i is a first index into the plurality of epochs, j is a second index into the plurality of epochs,                         
                            Δ
                            F
                            
                                
                                    G
                                
                                
                                    ⅈ
                                    ,
                                    j
                                
                            
                        
                     is the difference in average fasting glucose level of the subject between epoch i and epoch j, and                         
                            Δ
                            
                                
                                    U
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                     is the difference in daily insulin dose size of the subject between epoch i and epoch j as determined by the standing insulin regimen or the second dataset.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method and device comprising: at a computer system comprising one or more processors and a memory, using the computer system to perform a method comprising: A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose 
                
                    I
                    S
                    F
                    =
                    
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            n
                                            !
                                        
                                        
                                            
                                                
                                                    n
                                                    -
                                                    2
                                                
                                            
                                            !
                                        
                                    
                                
                            
                        
                    
                    
                        
                            ∑
                            
                                n
                                ,
                                i
                                ≠
                                j
                            
                            
                                
                                    
                                        n
                                        !
                                    
                                    
                                        
                                            
                                                n
                                                -
                                                2
                                            
                                        
                                        !
                                    
                                
                            
                        
                        
                            
                                
                                    Δ
                                    F
                                    
                                        
                                            G
                                        
                                        
                                            ⅈ
                                            ,
                                            j
                                        
                                    
                                
                                
                                    Δ
                                    
                                        
                                            U
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                    
                
            
wherein, i is a first index into the plurality of epochs, j is a second index into the plurality of epochs,                 
                    Δ
                    F
                    
                        
                            G
                        
                        
                            ⅈ
                            ,
                            j
                        
                    
                
             is the difference in average fasting glucose level of the subject between epoch i and epoch j, and                 
                    Δ
                    
                        
                            U
                        
                        
                            i
                            ,
                            j
                        
                    
                
             is the difference in daily insulin dose size of the subject between epoch i and epoch j as determined by the standing insulin regimen or the second dataset; F) delivering the basil insulin medicament to the subject using the insulin delivery device, as recited in independent claims 1 and 13, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).



Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery. Faxed replies should be directed to the central fax at (571) 273-8300. Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA 22313-1450.” Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314.”

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626